DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 9, 11-13, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over James (US Pub. 2017/0358317) in view of Na et al., (US Pub. 2017/0094511, Pub. Date: 2017-03-30, hereinafter Na).
Regarding claim 1, James discloses an electronic device comprising: 
at least one communication circuit (Fig. 5, [0083] communication interface); a sound input circuit ([0019] microphone); 

when an utterance is detected, obtain voice data corresponding to the detected utterance (Figs. 1 and 4, [0019]-[0021][0067] system 120 receives an utterance),
identify speaker information of the voice data based at least on speech recognition of the voice data (Figs. 1 and 4, [0019]-[0021][0067][0068] identifying the speaker by matching a stored voiceprint); 
[communicatively connect] the electronic device to a first external electronic device, [using address information] of the first external electronic device associated with the speaker information (Fig. 4, [0028][0042][0045][0068]-[0070] step 430, selecting a service provider corresponding to the voice action; The service providers include on or more of a device); and
perform an action corresponding to the voice data together with the first external electronic device (Fig. 1 and [0019]-[0021][0027][0071] route each request to the appropriate service provider  and performing an action corresponding to the identified user and input data types).
James does not explicitly teach, however Na does explicitly teach including bracketed limitation:
[communicatively connect] the electronic device to a first external electronic device, [using address information] of the first external electronic device associated with the speaker information (Na, [0123][0128][0134] performing a communication 
The method and system of executing voice action using speaker identification as taught by James with the method and system of connecting devices using a Bluetooth Device Address as taught by Na to provide various security functions required for system security (Na, [0089]).
Regarding claim 2, James in view of Na discloses the electronic device of claim 1, and James further discloses:
wherein the instructions, when executed, further cause the processor to: transmit the obtained voice data to a first server, using the at least one communication circuit, and receive the speaker information from the first server (Fig. 1 and [0028] voice action server 220 receives voice input from device 230 and identifies user information by matching confidence).
Regarding claim 3, James in view of Na discloses the electronic device of claim 2, and James further discloses:
wherein the instructions, when executed, further cause the processor to: receive at least one keyword identified based on the speech recognition of the voice data, from the first server ([0046][0055] receiving a hotword or attention word to identify a speaker).
Regarding claim 8, James in view of Na discloses the electronic device of claim 1. 
James does not explicitly teach, however Na does explicitly teach:

Regarding claim 9, James in view of Na discloses the electronic device of claim 1, and James further discloses:
wherein the electronic device and the first external electronic device are connected based on a Bluetooth communication standard ([0076][0083] managing bandwidth-intensive operations for the computing device using Bluetooth connection). 
Regarding claim 11, James discloses a communication connection method of an electronic device, the method comprising: 
when an utterance is detected, obtaining voice data corresponding to the detected utterance (Figs. 1 and 4, [0019]-[0021][0067] system 120 receives an utterance);
identifying speaker information of the voice data based at least on speech recognition of the voice data (Figs. 1 and 4, [0019]-[0021][0067][0068] identifying the speaker by matching a stored voiceprint); 
[communicatively connecting] the electronic device to a first external electronic device, [using address information] of the first external electronic device associated with 
performing an action corresponding to the voice data together with the first external electronic device (Fig. 1 and [0019]-[0021][0027][0071] route each request to the appropriate service provider  and performing an action corresponding to the identified user and input data types).
James does not explicitly teach, however Na does explicitly teach including bracketed limitation:
[communicatively connecting] the electronic device to a first external electronic device, [using address information] of the first external electronic device associated with the speaker information (Na, [0123][0128][0134] performing a communication connection function in accordance with the recognized user suing identification of a Bluetooth Device Address of the external device).
The method and system of executing voice action using speaker identification as taught by James with the method and system of connecting devices using a Bluetooth Device Address as taught by Na to provide various security functions required for system security (Na, [0089]).

Regarding claims 12 and 13, Claims 12 and 13 are the corresponding medium claims to system claims 2 and 3. Therefore, claims 12 and 13 are rejected using the same rationale as applied to claims 2 and 3 above.

Regarding claim 16, James discloses an electronic device comprising: 
at least one communication circuit (Fig. 5, [0083] communication interface); a sound input circuit ([0019] microphone); 
a processor operatively connected to the at least one communication circuit and the sound input circuit (Fig. 5, [0073]-[0079] processor); and a memory operatively connected to the processor and configured to store account information and address information associated with at least one external electronic device, and instructions that, when executed, cause the processor to (Fig. 5, [0073]-[0079] memory);
receive voice data, using the sound input circuit (Figs. 1 and 4, [0019]-[0021][0067] system 120 receives an utterance),
identify account information of a speaker associated with the voice data, based at least on speech recognition of the voice data (Figs. 1 and 4, [0019]-[0021][0067][0068] identifying the speaker by matching a stored voiceprint); 
[obtain, from the memory, address information] of a first external electronic device associated with the account information; and [communicatively connect] the electronic device to the first external electronic device, using the at least one communication circuit (Fig. 4, [0028][0042][0045][0068]-[0070] step 430, selecting a service provider corresponding to the voice action; The service providers include on or more of a device; Fig. 1 and [0019]-[0021][0027][0071] route each request to the appropriate service provider and performing an action corresponding to the identified user and input data types).
James does not explicitly teach, however Na does explicitly teach including bracketed limitation:

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method and system of executing voice action using speaker identification as taught by James with the method and system of connecting devices using a Bluetooth Device Address as taught by Na to provide various security functions required for system security (Na, [0089]).
Regarding claim 17, James in view of Na discloses the electronic device of claim 16, and James further discloses: 
wherein the instructions, when executed, further cause the processor to: transmit the received voice data to a first server, using the at least one communication circuit; and receiving the account information of the speaker from the first server (Fig. 1 and [0028] voice action server 220 receives voice input from device 230 and identifies user information by matching confidence).
Regarding claim 18, James in view of Na discloses the electronic device of claim 16, and James further discloses: 
wherein the instructions, when executed, further cause the processor to: identify at least one keyword associated with the voice data based at least on the speech recognition of the voice data, and wherein the at least one keyword corresponds to an 
Regarding claim 19, James in view of Na discloses the electronic device of claim 16, and James further discloses: 
wherein the instructions, when executed, further cause the processor to: transmit the received voice data to a first server, using the at least one communication circuit (Fig. 1 and [0028] voice action server 220 receives voice input from device 230); and 
receive at least one keyword associated with the voice data from the first server, wherein the first server identifies the at least one keyword based at least on speech recognition of the voice data ([0046][0055] receiving a hotword or attention word to identify a speaker).
Regarding claim 20, James in view of Na discloses the electronic device of claim 16, and James further discloses: 
James does not explicitly teach, however Na does explicitly teach including bracketed limitation:
wherein the first external electronic device is a device that is most recently connected to the electronic device (Na, [0137] selecting the external device with which the electronic device has made the communication connection most recently).

Claims 4-7, 10, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over James (US Pub. 2017/0358317) in view of Na et al., (US Pub. 2017/0094511, Pub. Date: 2017-03-30, hereinafter Na) and further in view of Ly et al., (US Pub. 2018/0337962, hereinafter Ly).
Regarding claim 4, James in view of Na discloses the electronic device of claim 3, and James further discloses: 
James in view of Na does not explicitly teach, however, Ly does explicitly teach:
search for contact information corresponding to the identified speaker information and the at least one keyword, using the identified speaker information and the at least one keyword, and transmit the contact information to the first server ([0123][0125]-[0129] obtaining contact entries created by the particular known user and accessing the telephone contact entries of the known user).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method and system of executing voice action using speaker identification as taught by James in view of Na with the method and system of handling calls on a shared speech-enabled device and accessing contact information as taught by Ly to enable a user to place a call and have the number that appears as the calling number on a telephone of a recipient to be a voice number of a mobile computing device of the user's and to enable a better hands-free experience for a call (Ly, [0010][0012]).
Regarding claim 5, James in view of Na, and further in view of Ly discloses the electronic device of claim 4, and James further discloses: 
James in view of Na does not explicitly teach, however, Ly does explicitly teach:
select the first external electronic device from a plurality of external electronic devices associated with the identified speaker information, based at least on the at least 
Regarding claim 6, James in view of Na, and further in view of Ly discloses the electronic device of claim 4, and James further discloses: 
James in view of Na does not explicitly teach, however, Ly does explicitly teach:
receive action information based on the contact information, from the first server (Fig. 5, [0084][0094]-[0096]receiving contact information from assistant server which is connected to contact database)
Regarding claim 7, James in view of Na, and further in view of Ly discloses the electronic device of claim 6, and James further discloses: 
James in view of Na does not explicitly teach, however, Ly does explicitly teach:
wherein the action information includes an action associated with making a call, and wherein the instructions, when executed, further cause the processor to: make the call using the first external electronic device (Fig. 5, [0103][0104] making a call using client device which is connected to the speech-enable device 125).
Regarding claim 10, James in view of Na discloses the electronic device of claim 1, and James further discloses: 
James in view of Na does not explicitly teach, however, Ly does explicitly teach:
wherein the speaker information includes account information, an e-mail address, and/or a telephone number associated with the speaker information, and wherein the account information, the e-mail address, and the telephone number associated with the speaker information and address information of the first external electronic device 
Regarding claims 14 and 15, Claims 14 and 15 are the corresponding medium claims to system claims 4 and 5. Therefore, claims 14 and 15 are rejected using the same rationale as applied to claims 4 and 5 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659